ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE

The hearing officer appointed by this Court to hear evidence on the Disciplinary Commission’s Verified Complaint for Disciplinary Action in this matter has submitted his report to this Court. Upon review of that report, we find that the findings contained therein -should be adopted and that the respondent engaged in attorney misconduct. Specifically, we now find as follows:
Facts: After being hired to pursue a dissolution in April 1992, the court approved a proposed divorce decree and directed the respondent to prepare a Qualified Domestic Relations Order on behalf of his client in August 1992. The respondent did not complete the order and submit it to the court until May 1999, and during the delay failed to respond to his client’s inquiries as to its status. He subsequently twice failed to respond to the Commission’s requests for a response to his client’s grievance.
Violations: The respondent violated Ind. Professional Conduct Rule 1.3, which requires lawyers to act with reasonable diligence and promptness in representing clients; Prof.Cond.R. 1.4, which requires lawyers to keep their clients reasonably informed about the status of legal matters and explain matters to them to the extent necessary to permit the clients to make informed decisions regarding the representations, and Prof.Cond.R. 8.1(b), which requires lawyers to respond to lawful demands for information from disciplinary authorities.
For the misconduct found herein, which is aggravated by the respondent’s failure to cooperate with the Commission during investigation of this matter, this Court now finds that the respondent should be suspended from the practice of law for a period of sixty (60) days, effective December 17, 2000, at the conclusion of which the respondent shall be automatically reinstated to the practice of law. Costs of this proceeding are assessed against the respondent.
All Justices concur.